Citation Nr: 1742563	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-07 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of heart surgery.

2. Entitlement to service connection for rheumatic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to December 1973 with subsequent active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the June 2010 rating decision, the RO denied reopening the claim for service connection for rheumatic heart disease.

In June 2012, the Veteran was afforded a Board videoconference hearing.  A transcript of the hearing is of record.

In May 2014 and February 2017, the Board remanded the case for additional development.  The case was most recently readjudicated by the agency of original jurisdiction (AOJ) in an April 2017 Supplemental Statement of the Case, along with a waiver of review by the AOJ.  The prior remand directives were completed and there is no argument or indication of any necessary development.  Consequently, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  The case is now ready for a decision.



FINDINGS OF FACT

1.  The January 1975 Board decision denied the claim of service connection for residuals of heart surgery; reconsideration was not ordered, and the decision was final when issued.

2.  In June 1996, the RO declined to reopen the claim of service connection for residuals of heart surgery; the decision was not appealed and new and material evidence was not received within one year of the decision.

3.  The evidence added to the record since the June 1996 rating decision related to elements of the claim previously found to be absent and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's rheumatic heart disease did not have its onset during active service, it did not first manifest to a compensable degree within one year after active duty, and it was not otherwise directly incurred in or aggravated by any incident in active service.


CONCLUSIONS OF LAW

1.  In January 1975, the Board denied service connection for residuals of heart surgery.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  In June 1996, the RO declined to reopen the claim of service connection for residuals of heart surgery, and that decision is final.  

3.  Evidence received since the June 1996 rating decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for rheumatic heart disease have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties to notify and assist the Veteran in connection with his claims, including through actions in compliance with the prior Board remand directives.  In particular, VA provided adequate notice as to the requirements for his claims via March 2009 and June 2009 letters prior to initial adjudication.  During the June 2012 Board hearing, the undersigned also explained the requirements and asked questions to assist in obtaining missing records and potentially helpful evidence.  The Veteran and his representative also indicated actual knowledge of the requirements through questioning and testimony as to the nature and timing of his injuries and symptoms. 

VA provided assistance by obtaining available Army, National Guard, and Reserve service records, VA treatment records, as well as all identified and available private treatment records concerning his heart condition.  As discussed below, to the extent that any potentially relevant records have not been obtained, they are not necessary for a fair adjudication, or the Veteran has not provided sufficient information for VA to assist in obtaining them.  VA also afforded the Veteran VA examinations and medical opinions as to the etiology of his current disability, and there is no argument or indication that a further medical opinion is needed.  Instead, a further remand of this matter would only result in unnecessary delay with no benefit to the Veteran. 

Indeed, neither the Veteran nor his representative has raised any argument of defects or resulting prejudice in the notice or assistance provided for the Veteran's claim, including but not limited to during his Board hearing and regarding the prior remand directives.  Thus, no further discussion of VA's duties to notify and assist is required, and no further development action is necessary for a fair adjudication.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that, under the principle of issue exhaustion and the balancing test of VA's institutional interests versus an appellant's interests, "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1360-61 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Merits

A. New and Material Evidence

The Board previously denied the Veteran's claim of service connection for residuals of heart surgery in a January 1975 Board decision.  At that time, the Veteran generally claimed that his heart condition was aggravated during service.  The RO considered service treatment records and private medical records dated from 1970 in denying the claim at that time.  In the January 1975 denial, the Board determined that there was no evidence of aggravation.  By a letter dated January 28, 1975, the Veteran was notified of this decision and his procedural and appellate rights.  

Unless reconsideration is ordered, Board decisions are final when issued.  38 C.F.R. §§ 20.302, 20.1103.  

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 1996, the RO declined to reopen the claim because new and material had not been submitted.  Since the June 1996 rating decision, numerous VA and private treatment records, among other documents have been associated with the Veteran's claims file.  In February 2009, the Veteran filed a new claim to reopen the previous denial of service connection.

The Veteran was afforded a Board videoconference hearing in June 2012.  He reported having chest pain and blackouts during active service and continuity of symptomatology after service.  This evidence is new as the allegation of continuous symptoms represents an alternative theory of entitlement to service connection.  The Board also notes that medical records document treatment, including multiple procedures, for heart symptoms after service.  This evidence is new as it was not of record at the time of the June 1996 denial of service connection for residuals of heart surgery.  Thus, because new and material evidence has been submitted, the matter is reopened. 

B. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred during or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

"Active service" includes active duty, a period of active duty for training (ACDUTRA) in which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and a period of inactive duty training (INACDUTRA) in which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

Direct service connection requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury in active service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection for certain chronic diseases, including cardiovascular disease, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307 (a).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence may be competent and sufficient to establish all elements of service connection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Laypersons, including Board adjudicators, may be competent to make determinations as to some medical principles, depending on the facts of the case. Id.; Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring). 

The Board is entitled to utilize common sense in drawing reasonable inferences from the facts of record; indeed, "[d]rawing an inference based on the evidence is at the heart of any adjudication."  Kahana, 24 Vet. App. at 435 (internal quotation marks omitted); cf. United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that jurors, as fact finders, may use common sense to evaluate facts). 

Reasonable doubt will be resolved in the Veteran's favor; this means a substantial doubt that is within the range of probability, not an actual conflict or contradiction. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990). In other words, a claim will not be granted simply because there is conflicting evidence; rather, the benefit of the doubt applies where there is no compelling reason to favor the negative over the positive evidence and it is "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

1. Analysis

The Veteran contends that he had cardiac symptoms while training at Fort Chaffee Arkansas, and that these symptoms represented an aggravation of his preexisting rheumatic heart disease.  At the July 2012 Board hearing, he reported having chest pains and blackouts during active service continuing after discharge. 

Prior to service, private medical records document a history of preexisting rheumatic heart disease.  In September 1971, the Veteran was admitted to treat a heart murmur.  Based on a cardiogram, chest x-rays, and catheterization, a diagnosis of ostim primum defect with a split mitral valve and regurgitation was provided.  The discharge summary documents a past medical history of rheumatic heart disease.  In October 1971 the Veteran was admitted to a private hospital to treat atrial septal defect with cleft mitral valve.  During admission, he underwent open heart surgery for closure of the atrial defect and repair of the mitral cleft.

Service treatment records document a preexisting condition.  On June 1973 enlistment, the physical examination noted that the Veteran had open heart surgery prior to service.  Service treatment records noted that he was prohibited from performing physical labor until discharge.  In a November 1973 examination for release to the Reserves, the report of medical history documents the Veteran's report of dizziness and heart trouble, but no shortness of breath or pain or pressure in chest.  The examining physician noted a history of 1971 open heart surgery. Clinical evaluations of the heart and vascular system were normal.

In July 1974, a physical examination was conducted for separation from the National Guard.  The report of medical history documents the Veteran's report of having heart trouble, dizziness, shortness of breath, and chest pain.  He also reported having a history of open heart surgery to repair a valve.  Clinical evaluations of the heart and vascular system were abnormal.  Under the summary of defects and diagnoses, rheumatic heart disease was noted.  That same month, a statement of medical examination and duty status noted symptoms of chest pain and dizziness.  

Post-service private medical records contain treatment for chest pain.  In April 2006, the Veteran was admitted to a hospital to treat chest pain and heart disease.  In October 2006 he underwent mitral valve replacement and coronary bypass surgery.  Subsequently, in February 2008, he underwent another procedure to redo sternotomy with repair of a paravalvular leak.  June 2008 chest x-rays document stable post-operative changes of coronary artery bypass grafting and cardiac valvular prosthesis.  In September 2010, the Veteran sustained a heart attack and was admitted to a hospital for treatment.  Subsequent private medical records document treatment for stroke symptoms, chest pain, and shortness of breath. 

The Veteran was afforded a VA examination in January 2011.  He reported a history of rheumatic heart disease since the age of 12.  An impression of history of rheumatic heart disease status-post mitral valve replacement with redo mitral valve replacement was provided.  The VA examiner transcribed the Veteran's history of symptoms in the late 1970s and early 1980s and discounted such symptoms based upon the absence of medical treatment.  The VA examiner noted that there was no evidence of cardiac symptomatology until 2006 and concluded that it is less likely than not that the Veteran's preexisting heart condition was aggravated by service.

In an April 2015 addendum, based on a review of the claims file, a VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's August 1974 complaints of chest pain and dizziness resulted in permanent aggravation of preexisting rheumatic heart disease.  As rationale, the examiner stated that the evidence did not support the Veteran's contentions of continuity of heart symptoms, because he did not seek treatment for his cardiac disability until 2006; over 20 years after discharge.

The examiner also opined that it is less likely than not (less than 50 percent probability) that active service from August 1973 to December 1973 resulted in permanent aggravation of preexisting rheumatic heart disease beyond the normal course of disability.  As rationale, the examiner explained that permanent aggravation of the preexisting disability would have caused continued cardiac symptoms or disability within a short span of discharge; however, the Veteran did not have further cardiac treatment until 2006; over 20 years after discharge.

In a March 2017 addendum, a VA examiner indicated review of the claims file and acknowledged the Veteran's claim of continuity of symptoms since service.  The VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's current heart condition is related to a disease or injury incurred during the period of ACDUTRA from July 13, 1974 to July 27, 1974.  As rationale, the examiner stated that the Veteran had a preexisting condition prior to service.  The examiner acknowledged 1971 medical records documenting preexisting atrial septal defect with mitral valve cleft repaired with open heart surgery, and July 1974 service treatment records reflecting treatment for chest pain and dizziness.   

The VA examiner further opined that it is less likely than not (less than 50 percent probability) that the Veteran's preexisting heart condition was worsened beyond its natural progression during the period of ACDUTRA from July 13, 1974, to July 27, 1974.  As rationale, the examiner stated that although July 1974 service treatment records document the Veteran's complaints of shortness of breath and chest pain, this treatment is not consistent with persistent, recurring worsening of a cardiac condition.  The examiner explained that "occasional complaints of dizziness and chest pain may occur as a result of natural course of the heart condition in patients who have had open heart surgery for correction cardiac septal defect in the past."  The examiner stated if such complaints were an indication of worsening, then the Veteran would have experienced prolonged symptoms requiring an extensive cardiac evaluation.  The medical evidence of record, however, does not contain an extensive cardiac evaluation; thus, there is no clinical indication of worsening.

In light of the above, the evidence does not establish that rheumatic heart disease manifested to a compensable degree within one year after the active duty period, or continuous symptomatology since that time.  The Veteran also has not asserted that a cardiovascular disease was diagnosed during that time period, so as to trigger the presumption of service connection.  See 38 C.F.R. § 3.303(b), 3.307(a)(3), 3.309(a), Walker, 708 F.3d at 1338-40.  On the contrary, the Veteran has consistently reported that his rheumatic heart disease is a preexisting disability.

The evidence also does not demonstrate a direct nexus to service.  See 38 C.F.R. § 3.303(a), (d).  The favorable evidence in this regard primarily consists of the Veteran's own reports as to the timing of symptoms since service and his own beliefs as to aggravation during active duty and ACDUTRA service.

Although the Veteran believes that his rheumatic heart disability was aggravated in service, there is no indication that he has any medical training or expertise.  Due to the complex nature of the involved heart disability, along with the Veteran's history of other medical conditions, the diagnosis and causal or aggravating factors for his disability are outside the realm of knowledge of a lay person and require medical expertise to interpret the available evidence.  As such, the Veteran is not competent to provide an opinion as to the nature of his underlying rheumatic heart disease, as opposed to when he noticed temporary observable symptoms.  See Jandreau, 492 F.3d at 1376-77.  He is also not competent to provide an opinion as to the reason for the disability or any increase in severity, to include whether any permanent increase in severity was beyond the natural progression of his rheumatic heart disease.  Id.  Thus, these opinions from the Veteran have no probative value and do not establish service connection.

Furthermore, as discussed below, there are highly probative VA medical opinions, which are negative when considering the Board's credibility findings.  These opinions outweigh the Veteran's assertions as to a nexus to active service, to include periods of ACDUTRA.

Every veteran is presumed to be in sound condition upon entrance into active duty, except for defect or disease that is noted on the entrance examination.  This presumption is rebuttable by clear and unmistakable evidence that the condition preexisted service and was not aggravated in service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  For veterans who have achieved "veteran" status through a prior period of service and claim a disability was incurred or aggravated during a later period of ACDUTRA, the presumption of soundness applies only when the veteran received an entrance examination for that period and the claimed disability was not noted.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The evidence clearly shows that the Veteran had a preexisting condition prior to service.  On June 1973 enlistment, the physical examination noted that the Veteran had open heart surgery prior to service.  Similarly, in a November 1973 examination for release to the Reserves, a history of a 1971 open heart surgery was noted.  VA has not awarded service connection for any other disability based on the Veteran's period of ACDUTRA, nor has the Veteran asserted that any other condition was incurred or aggravated therein.  Accordingly, the presumption of soundness is not for application.  The Veteran is not presumed sound, nor is the presumption of aggravation for consideration. 

The evidence does not show a permanent increase in the Veteran's underlying rheumatic heart disease during active service as required to trigger the presumption of aggravation.  Id.  On the contrary, on November 1973 examination for release to the Reserves, clinical evaluations of the Veteran's heart and vascular system were normal.  Further, the only medical opinions of record to opine as to whether rheumatic heart disease was permanently aggravated by active service weigh against the claim.  See April 2015 VA Addendum Opinion. 

Although the Veteran asserts the incident occurred during active duty, review of the National Guard records document cardiac symptoms during ACDUTRA.  See July 1974 Statement of Medical Examiner.  The presumption of aggravation is not applicable to ACDUTRA service.  Smith v. Shmseki, 24 Vet App 45, 45 (2010).  Nonetheless, direct service connection includes diseases aggravated in the line of duty during ACDUTRA periods.  38 U.S.C.A. §§ 101(24), 1110.

As discussed above, the Board finds the Veteran to be not competent as to his opinions regarding the nature and severity of his underlying rheumatic heart disease, to include whether it increased or was permanently worsened during service, as opposed to the natural progression of the disability. 

Most recently, in a March 2017 addendum, a VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's current heart condition is related to a disease or injury incurred during the period of ACDUTRA from July 13, 1974, to July 27, 1974.  

The March 2017 VA examiner reviewed the lay and medical evidence and included a summary that is consistent with the Board's independent review of the evidence as summarized above.  The examiner acknowledged the Veteran's complaints of shortness of breath, chest pain, and continuous symptoms, and still provided an opinion that weighs against the claim.  Notably, the examiner indicated that the Veteran's condition preexisted service.  An examiner should consider both the lay and medical evidence and not rely solely on a lack of corroborating medical evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Buchanan, 451 F.3d at 1336-37.  Medical reports "must be read as a whole" in determinations of adequacy.  Acevedo v. Shinseki, 25 Vet.App. 286, 294 (2012).  Furthermore, it is the role of the Board, not the medical examiner, to make credibility determinations; the examiner's role is to make medical determinations.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  To the extent that the March 2017 VA examiner applied non-medical factors to make credibility determinations, such determinations are consistent with the Board's independent credibility findings, as explained above. 

Again, the Board finds the Veteran to be not credible as to having had more than temporary chest pain or dizziness during ACDUTRA.  Furthermore, with regard to aggravation on ACDUTRA, the March 2017 VA examiner stated that "occasional complaints of dizziness and chest pain may occur as a result of natural course of the heart condition in patients who have had open heart surgery for correction cardiac septal defect in the past."  The examiner stated that if such complaints were an indication of worsening, then the Veteran would have experienced prolonged symptoms requiring an extensive cardiac evaluation.  The medical evidence of record, however, does not contain such an extensive cardiac evaluation during the relevant period.  The VA examiner concluded that the Veteran's documented complaints of shortness of breath and chest pain are not consistent with persistent, recurring worsening of a cardiac condition.  Thus, the examiner's rationale reflects application of sound reasoning based on medical expertise to an accurate factual background, in light of the Board's independent credibility findings.  As the opinion is also fully articulated and based on sound reasoning, it is adequate and has high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  Moreover, there has been no argument that the VA examiner's opinions are inadequate or prejudicial in any way.  See Scott, 789 F.3d at 1381; Dickens, 814 F.3d at 1361. 

Considering all of the above, the preponderance of the evidence is against a finding that the Veteran's rheumatic heart disease was incurred or aggravated during service.  As the weight of the evidence shows that he did not have recurrent or persistent cardiac symptoms at his active duty service discharge in November 1973 or within one year thereafter, and there were not continuous symptoms or symptoms to a compensable degree within that period, presumptive service connection for chronic disease is not warranted.  Furthermore, the weight of the evidence does not establish a permanent increase in his rheumatic heart disease during active service, including periods of ACDUTRA.  Thus, he is not entitled to the presumption of aggravation, and the evidence does not otherwise establish that his preexisting rheumatic heart disease was aggravated by active service.  Reasonable doubt has been resolved in the Veteran's favor where applicable, but the preponderance of the evidence is against service connection; the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

New and material evidence having been submitted, the claim of service connection for residuals of heart surgery is reopened. 

Service connection for rheumatic heart disease is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


